DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Person is not directed to a method of moulding a tufted body having a curved outer surface.  Examiner respectfully disagrees with Applicant’s assertion as the tufted body (brush) produced by the method of Person has a curved outer surface (See Figs. 1-4 showing the method of making a tufted body (brush) with a curved outer surface).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Person (US Pat. 2317110).
Regarding Claim 17, Person teaches a method of moulding a tufted body having a curved (See Figs. 1-4) outer surface (Abstract), the method comprising the steps of:
inserting one or more tufts into a receptacle of a mould form (Fig. 1- tufts are fed through passages 4 in die part 2 into the die; Col. 2, Lines 1-6) such that each tuft projects outwardly from the receptacle (See Fig. 1 wherein the tufts project outwardly from the die; Col. 2, Lines 1-6- tufts are fed through passages into the die);
forming a moulded body within the receptacle in which body at least a portion of each tuft is embedded for retention (Fig. 3; Col. 2, Lines 10-15- plastic material is injected into die cavity 6); and
removing the tufted body from the mould form (Col. 2, Lines 55-56- the brush is removed from the die).
Regarding Claim 21, Person further teaches the step of injecting a polymer into the receptacle in order to at least partially form the moulded body (Fig. 3; Col. 2, Lines 10-15- plastic (polymer) material is injected into die cavity 6).
Regarding Claim 22, Person further teaches the step of retaining at least some of the tufts in a predefined location while the moulded body is formed (See Figs. 1-3 wherein tufts remain in passages 4 with die part 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Person (US Pat. 2317110) in view of Piotrowski (US Pat. 3408112).
Regarding Claim 18, Person does not appear to explicitly teach consecutively moulding multiple tufted bodies, wherein the tufts are supplied in continuous form from one moulding to the next, and the step of removing a tufted body from the mould form drawing a further portion of tufts into the 
Regarding Claim 19, Person further teaches the mould form comprises a flange (Fig. 1- die part 2 and 5; Col. 2, Lines 7-15) circumscribing an open end of the receptacle (Fig. 1- die part 2 and 5; Col. 2, Lines 7-15- die part 2 and 5 form die cavity 6) and having one or more slots (Fig. 1- passages 4; Col. 2, Lines 1-6) formed in the flange and extending into the receptacle (Fig. 1- die part 2 includes passages 4 for receiving tufts) but does not appear to explicitly teach allowing a tuft to pass through each slot as the tufted body is removed from the receptacle.  Piotrowski teaches an alternative method of molding tufted bodies (Abstract) wherein the tufts pass through each slot as the tufted body is removed from the receptacle (See Fig. 5 showing the subsequent tufts pushing out the prior molding; Col. 4, Lines 5-13- after the tufts are cut, the subsequent tufts from the spool is pushed out which ejects the previously molded brush) in order to eject the brush from the mold by its tufts and avoid any trace of ejection . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Person (US Pat. 2317110) in view of Vankov et al (PGPub 2013/0326834).
Regarding Claim 20, Person does not appear to explicitly teach the step of melting the portion of the tufts located within the receptacle to at least partially form the moulded body.  Vankov teaches an alternative method of molding a tufted body (Abstract) wherein the ends of the bristles are heated (melted) to form thickenings [0043] in order to increase the resistance of tufts against being pulled from the carrier [0043].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Person to include partially melting the ends of the tufts in the carrier as taught by Vankov with reasonable expectation of success to increase the resistance of tufts against being pulled from the carrier [0043].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748   


5/24/21